Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 1 of 20

                 2019-68596 / Court: 133




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 2 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 3 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 4 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 5 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 6 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 7 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 8 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 9 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 10 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 11 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 12 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 13 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 14 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 15 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 16 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 17 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 18 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 19 of 20




                              EXHIBIT C
Case 4:19-cv-04238 Document 1-3 Filed on 10/28/19 in TXSD Page 20 of 20




                              EXHIBIT C
